                       Case 15-17570-RAM         Doc 911     Filed 02/12/20    Page 1 of 2




          ORDERED in the Southern District of Florida on February 11, 2020.




                                                                      Robert A. Mark, Judge
                                                                      United States Bankruptcy Court
_____________________________________________________________________________

                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                            MIAMI DIVISION
       In re:

       JADE WINDS ASSOCIATION, INC.                                 Chapter 11
             Debtor.                                                Case No.: 15-17570-RAM
       ________________________________/

                ORDER GRANTING EX PARTE MOTION TO RESTRICT PUBLIC ACCESS

                 THIS MATTER came before the Court upon the Ex Parte Motion to Restrict Public

       Access to Unredacted Document [ECF No. 909] (the “Motion”) filed by Jade Winds Association,

       Inc. Upon review of the Motion, and being otherwise fully advised in the premises, it is

       ORDERED AND ADJUDGED that:

                 1. The Motion [ECF No. 909] is GRANTED.

                 2. The Clerk shall restrict public access to the document located at ECF No. 901.

                                                       ###




       {1982/000/00490692}
              Case 15-17570-RAM         Doc 911      Filed 02/12/20    Page 2 of 2




Submitted by:

Eric Pendergraft, Esq.
SHRAIBERG, LANDAU & PAGE, P.A.
Attorneys for the Reorganized Debtor
2385 NW Executive Center Drive, #300
Boca Raton, Florida 33431
Tel.: 561-443-0800
Facsimile: 561-998-0047
Email: ependergraft@slp.law

Eric Pendergraft, Esq. is directed to serve copies of this Order upon all interested parties and to
file a certificate of service with the Court




{1982/000/00490692}
